Citation Nr: 0908431	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-03 144	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision in which 
the RO denied the Veteran's petition to reopen a claim for 
service connection for PTSD.  The Veteran filed a notice of 
disagreement (NOD) later in April 2007, and the RO issued a 
statement of the case (SOC) in January 2008.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later in January 2008.  

In September 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran also provided testimony regarding the evaluation 
of his service-connected gastroenteritis and headache 
disabilities. However, as these matters have not been 
adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In an April 2004 decision, the Board denied the Veteran's 
claim for service connection for PTSD.  

3.  No evidence associated with the claims file since the 
April 2004 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD or raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's April 2004 denial of service connection for 
PTSD is final.  
38 U.S.C.A. §§ 7103, 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2008).

2.  As evidence received since the Board's April 2004 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for PTSD are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2006 pre-rating letter notified 
the Veteran that his claim for service connection for PTSD 
had been previously denied and that new and material evidence 
to reopen the claim was needed.  The letter specifically 
advised the Veteran that, in order to be considered material, 
the evidence must pertain to the reason his claim was 
previously denied.  It also informed the Veteran that, in 
order to be considered new and material, the evidence would 
have to raise a reasonable possibility of substantiating the 
claim, and could not simply be repetitive or cumulative of 
the evidence of record at the time of the previous denial.  
The letter also specifically advised the Veteran that the 
reason for the previous denial was that PTSD was not found to 
have been incurred in or aggravated by active military 
service.  In this regard, the September 2006 letter, along 
with November and December letters, requested that the 
Veteran provide specific information pertaining to his 
claimed in-service PTSD stressors.

In the September 2006 pre-rating letter, the RO also provided 
notice to the appellant regarding what information and 
evidence was needed to satisfy the elements of the underlying 
claim for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The Board notes that the September 2006 pre-rating 
letter also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

As the RO explained the type of evidence needed to establish 
each element of a claim for service connection and explained 
what constitutes new and material, the above-described notice 
meets Pelegrini, Dingess/Hartman, and Kent content of notice 
requirements, as well as the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records (STRs); military personnel records; 
records from the Social Security Administration (SSA); VA 
outpatient treatment records; letters from VA health care 
providers; and reports of VA examinations conducted in 
November 1995 and October 1997.  Also of record and 
considered in connection with the appeal is the transcript of 
the September 2008 Board hearing, along with various written 
statements provided by the Veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537,  543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.   See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994).

The Veteran's claim for service connection for PTSD 
previously was considered and denied in April 2004 Board 
decision.  Evidence then of record consisted of the Veteran's 
STRs; military personnel records; reports of November 1995 
and October 1997 VA examinations; VA outpatient treatment 
records; a July 1998 letter from Dr. Griffis, a VA 
psychiatrist; a March 2003 letter from Dr. Melchor, a VA 
psychologist; and various lay statements provided by the 
Veteran.    

The Veteran's DD-Form 214 (Report of Separation from the 
Armed Forces of the United States) and military personnel 
records reflect that he served in Vietnam, from October 1968 
to November 1969, with the Headquarters Battery, 8th 
Battalion, 26th Artillery as a power generator operator and 
assistant radar plotter.  Service records also reflect that 
he received the National Defense Service Medal, Vietnam 
Service Medal, and Armed Forces Expedition Medal (none 
specifically for combat).  

The Veteran's VA treatment records reflect a diagnosis of 
PTSD beginning in 1997.  In a July 1998 letter, Dr. Griffis 
noted that the Veteran's PTSD was related to military 
experiences, which included assisting in repelling ground 
attacks, and recovering and disposing of bodies and body 
parts from the perimeter.  A July 2002 letter from the U.S. 
Army and Joint Service Records Research Center (JSRRC) 
(formerly Center for Unit Records Research (CURR)) indicates 
that the Veteran had provided insufficient information 
regarding his stressors to allow for verification.  

In a November 2002 statement, the Veteran said that his in-
service stressors included helping retrieve and dispose of 
bodies from the barbed wire perimeter, and visiting the 
military hospital and seeing wounded soldiers.  He said he 
could not remember specific names and dates.  In a March 2003 
letter, Dr. Melchor stated that the Veteran had been treated 
for PTSD since July 1996 and that his PTSD was directly 
related to war experiences - specifically, pulling bodies of 
the enemy from the perimeter around An Khe.  In a May 2003 
statement, the Veteran's representative stated that the 
Veteran had severe memory problems and had difficulty 
remembering events.  

In its decision, the Board determined that the evidence did 
not support a finding that the Veteran engaged in combat with 
the enemy, and that the occurrence of his stressors needed to 
be verified.  However, the Board also noted that none of the 
Veteran's stressors had been verified, and that he had not 
provided sufficiently detailed information concerning any 
alleged stressor.

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered. See 38 U.S.C.A. §§ 7103, 7104;38 C.F.R. § 
20.1100.  As reconsideration of the April 2004 Board denial 
has not been ordered, and no other exception to finality 
applies, that decision is final as to the evidence then of 
record.

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied, if new and 
material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed his request to reopen the previously denied 
claim in July 2006..  Regarding petitions to reopen filed on 
or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the April 2004 Board denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

As indicated above, the evidence of record at the time of 
April 2004 Board decision reflected  that the Veteran has 
been diagnosed with PTSD, but did not reflect any verified or 
verifiable stressor.  

The additional evidence added to the record since the Board's 
prior denial include  the Veteran's SSA records; letters from 
VA healthcare providers dated in November 2005 and February, 
March, and October 2006; a November 2006 PTSD statement; and 
the transcript of the veteran's September 2008 Board hearing.

The SSA records and letters from VA healthcare providers note 
that the Veteran has a diagnosis of PTSD, but do not include 
any information pertinent  to verification of an alleged 
stressor.  A March 2006 letter from a VA social worker (T. 
Z.) indicates the Veteran's war experiences include 
recovering bodies and being exposed to enemy fire.  

In a November 2006 PTSD statement, the Veteran said that 
while he was in Vietnam, American and Vietnamese soldiers 
were killed and he had to recover and dispose of the bodies.  
He also said that while he was in a convoy to Phu Cat Air 
Force base, the convoy hit several land mines and people and 
equipment were "blown to pieces."  He was unable to provide 
the approximate date of this incident or the names of the 
individuals involved.  He did note three other people who he 
said were killed in action.  He identified one soldier by 
name (I. S.), another soldier by the nickname "Red", and 
another soldier by his last name (H).  He said that these 
three soldiers were in his unit, but he was unable to provide 
approximate dates or any circumstances surrounding their 
deaths.  

During the September 2008 Board hearing, the Veteran directly 
contradicted his previous statements regarding the deaths of 
the three service members in his unit.  He stated that there 
while there were casualties on the enemy side, there were no 
casualties on the American side.  He said that some people 
were injured, but not too badly.  He mentioned one soldier by 
name (I. S.) and said that he was shot, but not killed.  He 
could not recall the approximate date or circumstances 
surrounding this injury.  

As indicated above, the Veteran has re-asserted some general 
experiences associated with his service as a power generator 
operator and assistant radar plotter-to include non-specific 
activities associated with convoys, general exposure to enemy 
fire, and retrieving and disposing of dead bodies; however, 
such experiences are not capable of independent verification.  
In this regard, the Board observes that stressors that are 
general in description and involve events that would not be 
contained in a unit history or operational report are not 
objectively verifiable.  Anecdotal experiences of this type 
simply cannot be verified independently.  
See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").  

As regards the Veteran's potentially verifiable stressors-to 
include any specific incident involving exposure to enemy 
fire, and assertions pertaining to individuals killed or 
injured-the  Board notes that, 38 C.F.R. § 3.159(c)(2)(i) 
provides that  "[i]n the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records."  
VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, 14(d) (Sept. 29, 2006), states 
that, "at a minimum, the Veteran must provide the following:  
a stressor that can be documented, the location where the 
incident took place, the approximate date (within a two-month 
period) of the incident, and the unit of assignment at the 
time the stressful event occurred."  

The Board finds that, in this case, the additionally received 
evidence is "new" in the sense that it was not previously 
before agency decision maker; however, this evidence really 
adds nothing "new" specific to what was found deficient in 
the prior claim for service connection for PTSD; nor is it 
"material" for purposes of reopening the claim.  

As noted above, in the April 2004 denial, the Board 
essentially found that the evidence of record at the time of 
the prior denial did not reflect any verified or verifiable 
in-service stressor, and the additional evidence added to the 
record does nothing to change any such finding.  Although the 
Veteran has provided the name of one service member who was 
either killed or injured, his statements regarding  this 
event have been inconsistent.  Furthermore, he has not 
provided the approximate date(s) and/or circumstances 
surrounding any exposure to enemy fire allegedly experienced, 
or any death or injury of any former service comrade.  The 
Board also notes that, while additional medical records 
received reflect opinions clearly relating the veteran's PTSD 
to alleged in-service stressful experiences, for purposes of 
38 C.F.R. § 3.304(f), the evidence needed to support the 
occurrence of an in-service stressor cannot consist solely of 
such after-the-fact medical nexus evidence.  See Moreau, 9 
Vet. App. at 396.  

In sum, the evidence received since April 2004 still does not 
reflect a verified or verifiable stressor to support the 
claim.  Thus, even if some of the evidence could, in a 
limited sense, be considered "new", none of the evidence is 
material because it provides no reasonable possibility of 
substantiating the claim. 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for PTSD has not been received.  As such, the 
requirements for reopening are not met, and the April 2004 
Board decision that denied service connection for PTSD 
remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for PTSD 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


